Citation Nr: 0710413	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which reopened the service connection claim for PTSD, finding 
that the veteran had submitted new and material evidence, but 
denied the claim on the merits.  Three months prior to this 
in March 2002, the RO had denied service connection for PTSD.  
While the veteran's notice of disagreement was filed within 
one year of this rating decision, the veteran specifically 
stated that he was disagreeing with the June 2002 rating 
decision.  The veteran requested a Board hearing on his VA-
Form 9, but later withdrew the request in June 2003, opting 
instead for an RO hearing.  He testified at a local RO 
hearing in January 2004.  A transcript of the hearing 
testimony is of record.

In correspondence received in 2005, the veteran's 
representative alleges that the RO's June 1992 determination 
was clearly and unmistakably erroneous by denying service 
connection for PTSD.  The matter is referred to the RO for 
any development deemed appropriate.

In March 2002 the RO granted service connection for diabetes 
mellitus, type II, and assigned a 20 percent rating effective 
March 26, 2001.  In April 2002, the veteran filed notice of 
disagreement (NOD) with the assigned evaluation.  Although RO 
personnel indicated that the NOD was not accepted because the 
rating decision was not final, the Board disagrees.  The 
March 2002 rating decision only indicates that "a finding of 
incompetency was proposed;" determinations with regard to 
the other claims were made and the veteran received notice of 
those determinations in April 2002.  Accordingly, a Statement 
of the Case with regard to the issue of entitlement to a 
rating in excess of 20 percent for diabetes mellitus must be 
issued. 

For the reasons stated above, the issue of entitlement to an 
initial rating in excess of 20 percent for diabetes mellitus 
is being remanded and will be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for PTSD in March 2002.  The veteran did not 
appeal the decision.

2.  Evidence received since the final March 2002 decision 
bears directly and substantially upon the service connection 
claim for PTSD, is neither cumulative nor redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.

3.  Resolving all doubt in the favor of the veteran, the 
record includes a medical diagnosis of PTSD; credible 
evidence that supports the veteran's claimed in-service 
stressors of enemy rocket fire; and medical evidence of a 
nexus between the PTSD diagnosis and the veteran's Vietnam 
experiences.


CONCLUSIONS OF LAW

1.  The March 2002 RO decision denying entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2006).

2.  New and material evidence having been received since the 
March 2002 RO decision, the claim for entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

3.  Resolving doubt in the veteran's favor, PTSD was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has considered the veteran's claims to reopen 
service connection for PTSD based on new and material 
evidence, as well as service connection for PTSD on the 
merits with respect to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002), including the 
notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Given the favorable outcome noted below, however, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  


New and material evidence

The RO originally denied entitlement to service connection 
for PTSD in August 1992, on the basis that the stressors in 
Vietnam were not shown to be outside the range of usual human 
experiences and that his symptoms might be related to heart 
trouble and subsequent surgery.  The veteran did not appeal 
this decision; it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  

The veteran filed a claim to reopen entitlement to service 
connection for PTSD in September 1994.  The RO denied this 
claim in July 1995 on the basis that the veteran did not 
submit new and material evidence to reopen the claim.  The 
veteran did not appeal this decision; and it became final, as 
well.  Id.

The veteran filed another claim to reopen service connection 
for PTSD in March 2001.  The RO again denied this claim in 
March 2002.  The veteran filed a notice of disagreement in 
March 2003, specifically citing a later June 2002 rating 
decision, which also denied the claim.  Thus, even though the 
notice of disagreement was filed within one year of the March 
2002 rating decision, technically this decision was not 
appealed and became the last final rating decision.  Id.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence of record at the time of the last final RO decision 
in March 2002 included the service medical and personnel 
records, which show the veteran served in Vietnam from 
September 1970 to September 1971 and had no active combat or 
in-service psychiatric findings.  VA medical records dated 
from March 1992 to August 1994 and private medical records 
dated in December 1998 and April 2001 also show the veteran's 
reports of stressors and diagnoses of PTSD.  

Evidence received since the March 2002 rating decision 
consists of January 2004 lay statements from the veteran's 
ex-wife and daughter in support of his claim and testimony 
from a January 2004 RO hearing, where the veteran provided 
continued reports of his in-service stressors.  A July 2004 
response from U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) also shows that the veteran's unit during 
his time in Vietnam experienced "sporadic sniping" at the 
perimeter towers from April 30, 1971 to October 31, 1971; but 
there were no casualties.  The USASCRUR report further shows 
for the period ending April 30, 1971, DaNang Air Base, which 
was the documented main base area location for the veteran's 
unit, was rocketed by elements of the 575th Rocket Artillery 
Battalion, and also received enemy initiated attacked.  
Additionally, DaNang Air Base was reportedly attacked on 
April 27, 1971 by fire that resulted in loss of gas and a 
fuel storage tank.  (The Board notes that USASCRUR actually 
noted "Dining" Air Base.  The Board, however, determines 
this to be a typographical error.)   

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it bears directly 
and substantially upon the issue of service connection for 
PTSD.  Specifically, the evidence from USASCRUR places the 
veteran's unit in the location of sniper and rocket attacks 
in Vietnam.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  The Board thus finds that this information 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a)(effective prior to August 29, 2001); and 
the service connection claim for PTSD is reopened.  
38 U.S.C.A. § 5108.

Service connection

The veteran seeks service connection for PTSD based on his 
service in Vietnam.  He has submitted numerous statements and 
testimony regarding his claimed in-service stressors.  His 
daughter and ex-wife also have submitted statements in 
support of his claim, specifically noting the behavior 
problems they have observed.

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110.  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-38 (1997).  Section 4.125(a) of 38 
C.F.R. incorporates the Diagnostic and Statistical Manual of 
Mental Disorders-IV as the governing criteria for diagnosing 
PTSD.  A claimed non-combat stressor, as in this case, must 
be verified, and the veteran's uncorroborated testimony is 
not sufficient to verify a non-combat stressor.  Cohen v. 
Brown, 10 Vet. App. at 146-47.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows current diagnoses of PTSD.  A 
March 1992 VA examination report shows a diagnosis of PTSD, 
chronic, mild.  VA medical records dated from July 1994 to 
August 1994 and private medical records dated in December 
1998 and April 2001 also note diagnoses of PTSD.

The next issue is whether there is evidence of any in-service 
incurrence of PTSD.  As part of his original service 
connection claim, the veteran stated that since his arrival 
in Vietnam, he was always getting bombed or sprayed with 
Agent Orange.  On an April 1992 VA examination report, he 
reported that he was assigned with the 142nd Transport 
Company during his 11 1/2 months in Vietnam from September 1970 
to September 1971.  He stated that he was a driver and not 
involved in active combat but that the base was subjected to 
rocket and mortar attack and some casualties were taken.  He 
noted that he lost one close friend, but was not present when 
the man was killed.  He further indicated that he was 
terrified much of the time and that he was exposed to 
constant shelling.  He noted that driving past the barrack, 
it was hit by a direct hit and exploded.  On an April 2001 
private mental health assessment, the veteran stated that he 
drove trucks for supplies, which were apparently primarily 
helicopter parts that had to be picked up in DaNang at the 
airport.  He noted that while at the airport on several 
occasions the area was bombed heavily and that on one of 
those occasions, a nearby barrack was hit, killing about 27 
young men.  He again testified to this occurrence in the 
January 2004 RO hearing, noting that he recalled being a 
couple of hundred yards away when the DaNang Airport was 
rocketed.  He indicated that he was not injured but was 
really scared. 

The veteran's service personnel records show that he served 
in Vietnam from September 13, 1970 to September 10, 1971 and 
was assigned to the 142d Trans. Co. in November 13, 1970.  
His military occupational specialty was noted to be forklift 
operator during this time.  A July 2004 reply from USASCRUR 
notes that the Operational Report-Lessons Learned (OR-LL) 
submitted by the 58th Transportation Battalion (58th Trans 
Ban), the higher headquarters for the 142nd Trans Co for the 
periods April 30, 1971 and October 31, 1971, were reviewed.  
The reports documented that "sporadic sniping" at the 
perimeter towers occurred; but there were no casualties.  It 
was noted that records did not document that the 142nd Trans 
Co barracks were blown up, as described by the veteran.  The 
OR-LL submitted by the 24th Corps for the period ending April 
30, 1971 also were reviewed.  The report documented that 
during Phase I of the K-800 Campaign, DaNang Air Base, which 
was the documented main base area location for the 142nd 
Trans Co., was rocketed by elements of the 575th Rocket 
Artillery Battalion (575th Rock Arty Ban).  The report also 
documented that during the beginning of Phase II, DaNang Air 
Base received an enemy initiated attack.  In addition, the 
report documents that on April 27, 1971, DaNang Air Base was 
attacked by fire that resulted in the loss of thousands of 
gallons of aviation gas and one storage fuel tank.  

Additional personnel records note that the veteran had 
multiple periods of being Absent Without Leave (AWOL) during 
his service in Vietnam, including from February 16, 1971 to 
March 3, 1971 and March 8, 1971 to April 8, 1971.  He also 
was cited for drug abuse during his Vietnam service from 
September 18, 1971 to September 22, 1971.  In 1977, the 
Department of Defense upgraded the veteran's discharge to 
under honorable conditions.  Additionally, on a March 1985 VA 
administrative decision, which found that the veteran's 
discharge was considered under other than dishonorable 
conditions for VA purposes, it was noted that the veteran 
received three Article 15's in service for disobeying a 
lawful order, sleeping on guard, and failure to repair.

The veteran does not contend, nor does the evidence show that 
he was involved in active combat in service.  However, his 
reports of being near the DaNang Airport when it was bombed 
were more or less supported by the documented attacks on 
DaNang Airport, as reported by USASCRUR, even if no 
casualties were documented.  While the service personnel 
records do not conclusively establish the veteran's exposure 
to in-service stressors, the fact that the veteran was 
assigned to and stationed with a unit that was present while 
combat-related events occurred strongly suggests that he was, 
in fact, exposed to the stressor events.  See 38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Thus, the USASCRUR 
report provides positive support for the veteran's contention 
that he was exposed to combat conditions, including a rocket 
attack at DaNang Airport.  The veteran's multiple AWOL's, 
drug abuse, and behavioral problems cited in service do not 
really fall in favor or against the veteran's claim.  While 
these behavioral deficiencies could be considered evidence of 
psychological problems associated with PTSD, he also had a 
period of AWOL prior to his service in Vietnam.  
Additionally, since he was AWOL so frequently in Vietnam, one 
could argue that this diminished the chances that he was with 
his unit when the sniper fire and rocket attacks occurred.  
However, he was not AWOL during the DaNang Airport attack on 
April 27, 1971 or during the period from April 30, 1971 
through September 10, 1971, when a rocket attack and sporadic 
sniping occurred at the DaNang base where he was unit was 
stationed.  Therefore, as noted, all doubt is resolved in his 
favor that he was likely there, as he reported. 

The record also shows diagnoses of PTSD related to the 
veteran's reported stressors.  An April 1992 VA examiner 
noted the veteran's reported stressors of being subjected to 
rocket attack at the DaNang Air Base and diagnosed the 
veteran with PTSD, chronic, mild, delayed, and precipitated 
by recent open heart surgery.  An April 2001 private examiner 
also noted the veteran's reports of the DaNang Airport being 
bombed heavily on several occasions when he was there and 
diagnosed the veteran with PTSD.  These medical opinions are 
sufficient evidence to meet the remaining elements of a PTSD 
service connection claim, namely a PTSD diagnosis and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f).

Based on the foregoing, the Board finds a medical diagnosis 
of PTSD, credible evidence that supports the veteran's 
claimed in-service stressors of combat experiences, and 
medical evidence of a nexus between diagnosed PTSD and the 
veteran's Vietnam experiences.  See 38 C.F.R. § 3.304(f).  
Accordingly, the evidence supports a grant of service 
connection for PTSD.


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD and the claim is 
reopened.

Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits.


REMAND

In March 2002, the RO granted service connection for diabetes 
mellitus, rated as 20 percent disabling.  In correspondence 
received in April 2002 the veteran disagreed with the 
assigned rating.  Based on the foregoing, and for the 
reasoning discussed above in the introduction section, 
appropriate action, including issuance of a "complete" 
statement of the case, is necessary.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the matter is hereby REMANDED for the following:

Issue a statement of the case to the 
veteran on the issue of entitlement to an 
initial rating in excess of 20 percent 
for diabetes mellitus, type II.  The 
veteran should be clearly advised of the 
need to file a timely substantive appeal 
if he wishes to complete an appeal from 
that determination.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


